Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is made as of February __, 2011
by and between Moneylogix Group, Inc., a company organized under the laws of the
State of Nevada, (“MLXG” or the “Company”), and the party who is a signatory
hereto (the “Subscriber”).
 
RECITALS:
 
WHEREAS, the Company desires to offer and sell (the “Offering”) up to
[·]  Units, with each unit (a “Unit”) being offered and sold at USD [·] per Unit
and each Unit consisting of (i) one share of the Company’s common stock and (ii)
one warrant (each, a “Warrant” and collectively, the “Warrants”) to purchase one
share of the Company’s common stock at an initial exercise price equal to USD
[·] per share (collectively, the “Securities”).  The Form of the Warrant is
attached hereto as Exhibit A. This offer is open from February [·] 2011 until
the [·] Units are all placed.
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Units and the Subscriber desires to purchase that number of Units set forth on
the signature page hereto on the terms and conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION OF UNITS

 
1.1           Subject to the terms set forth herein, the Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company that number
of Units as is set forth on the signature page hereto at the Purchase Price.
 
1.2           The Company reserves the right to reject any subscription made
hereby, in whole or in part, in its sole discretion.  The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Units to each
Subscriber is a separate sale.
 
1.3           The Offering period shall close (“Closing Date”) no later than
February [·], 2011 (the “Termination Date”), unless extended in the sole
discretion of the Company.  The Subscriber hereby authorizes and directs the
Company to direct the Escrow Agent to return any funds for unaccepted
subscriptions to the same account from which the funds were drawn, without
interest.
 
1.4           Certificates evidencing the common stock and Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber at Closing.
 
1.5           Use of Proceeds.  The subscription proceeds will be used by the
Company for general and administrative expenses in the advancement of the
Company’s business plans including the expected expenses towards operation,
legal fees related to the affairs of a public company and payment towards
Licensing fees to Panacea Pharmaceuticals.
 
 
 

--------------------------------------------------------------------------------

 
 
II.
REPRESENTATIONS BY SUBSCRIBER

 
The Subscriber agrees, represents and warrants to the Company, severally and
solely with respect to itself and its purchase hereunder, that:
 
2.1           Organization and Qualification.  If an entity, the Subscriber is
duly incorporated, organized or otherwise formed, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated,
organized or otherwise formed.
 
2.2           Authorization.  If an entity: (a) the Subscriber has the requisite
corporate or other requisite power and authority to enter into and to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms hereof; and (b) the execution,
delivery and performance of this Agreement by the Subscriber and the
consummation by it of the transactions contemplated hereby have been duly
authorized by the Subscriber’s Board of Directors or other governing body and no
further consent or authorization of the Subscriber, its Board of Directors or
its shareholders, members or other interest holders is required.
 
2.3           Enforcement.  This Agreement has been duly executed by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or moratorium or similar laws affecting the rights of creditors generally and
the application of general principles of equity.
 
2.4           Consents.  The Subscriber is not required to give any notice to,
make any filing, application or registration with, obtain any authorization,
consent, order or approval of or obtain any waiver from any person or entity in
order to execute and deliver this Agreement or to consummate the transactions
contemplated hereby, except for such notices, filings, applications,
registrations, authorizations, consents, orders, approvals and waivers (if any)
as have been obtained and the filing of a Form D with the Securities and
Exchange Commission (the “Commission”) and other similar filings required by
applicable state securities or “blue sky” laws and regulations in connection
with offerings of securities under Rule 506 (“Rule 506”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).
 
2.5           Noncontravention.  Neither the execution and the delivery by the
Subscriber of this Agreement, nor the consummation by the Subscriber of the
transactions contemplated hereby, will (a) violate any law, rule, injunction, or
judgment of any governmental agency or court to which the Subscriber is subject
or any provision of its charter, bylaws, trust agreement, or other governing
documents or (b) conflict with, result in a breach of, or constitute a default
under, any agreement, contract, lease, license, instrument, or other arrangement
to which the Subscriber is a party or by which the Subscriber is bound or to
which any of its assets is subject.
 
2.6           Investment Purpose.  The Subscriber is purchasing the Units for
its own account and not with a present view toward the public sale or
distribution thereof.
 
2.7           Accredited Subscriber Status.  The Subscriber is an “accredited
investor” as defined in Regulation D and has delivered to the Company a
Confidential Investor Questionnaire substantially in the form of Exhibit B
attached hereto.  The Subscriber hereby represents and warrants that, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s advisors (including, but not limited
to, a “purchaser representative” (as defined in Rule 501(h) promulgated under
Regulation D), attorney and/or an accountant each as engaged by the Subscriber
at its sole risk and expense) the Subscriber (a) has the capacity to protect its
own interests in connection with the transaction contemplated hereby and/or (b)
the Subscriber has prior investment experience, including investments in
securities of privately-held companies or companies whose securities are not
listed, registered, quoted and/or traded on a national securities exchange,
including the NASDAQ Global Select Market, the NASDAQ Global Market, and the
NASDAQ Capital Market (together, the “NASDAQ”); to the extent necessary, the
Subscriber has retained, at its sole risk and expense, and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and the purchase of the Units hereunder; if
an entity, the Subscriber was not formed for the sole purpose of purchasing the
Units.
 
 
-2-

--------------------------------------------------------------------------------

 
2.8           Reliance on Exemptions.  The Subscriber agrees, acknowledges and
understands that the Units are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of United States federal
and applicable state securities or “blue sky” laws and that the Company and its
counsel are relying upon the truth and accuracy of, and the Subscriber’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Units.
 
2.9           No General Solicitation.  The Subscriber (a) was contacted
regarding the sale of the Units by the Company (or its authorized agents or
representatives) with whom the Subscriber had a prior substantial pre-existing
relationship and (b) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not receive any general solicitation or general advertising
including, but not limited to, the Subscriber’s: (i) receipt or review of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (ii) attendance at any
seminar meeting or industry investor conference whose attendees were invited by
any general solicitation or general advertising.
 
2.10           Information.
 
The Subscriber agrees, acknowledges and understands that the Subscriber and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company, and materials relating to the
offer and sale of the Units that have been requested by the Subscriber or its
advisors, if any, (collectively the “Offering Documents”).  The Subscriber
represents and warrants that the Subscriber and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  The Subscriber
agrees, acknowledges and understands that neither such inquiries nor any other
due diligence investigation conducted by the Subscriber or any of its advisors
or representatives modify, amend or affect the Subscriber’s right to rely on the
Company’s representations and warranties contained herein.
 
 
-3-

--------------------------------------------------------------------------------

 
2.11           Acknowledgement of Risk.  The Subscriber agrees, acknowledges and
understands that its investment in the Units involves a significant degree of
risk, including, without limitation that: (a) the Company is a development stage
business with limited operating history and requires substantial funds in
addition to the proceeds from the sale of the Units; (b) an investment in the
Company is highly speculative and only subscribers who can afford the loss of
their entire investment should consider investing in the Company and the Units;
(c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Securities (including the underlying shares of Common
Stock) and the Warrants is extremely limited; and (e) in the event of a
disposition of the Warrants (including the underlying shares of Common Stock),
the Subscriber can sustain the loss of its entire investment.  The Subscriber
agrees, acknowledges and understands such risks.
 
2.12           Governmental Review.  The Subscriber agrees, acknowledges and
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Units or an investment therein.
 
2.13           Transfer or Resale; No Market.  The Subscriber agrees,
acknowledges and understands that:
 
(i)           the Offering Units have not been and, except as set forth herein,
are not being registered under the Securities Act or any applicable state
securities or “blue sky” laws. The Units may not be transferred unless: (i) the
resale of the Units are registered pursuant to an effective registration
statement under the Securities Act; (ii) the Subscriber has delivered to the
Company an opinion of counsel reasonably acceptable to the Company and its
counsel (in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that the Units to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration; or
(iii) the Units are sold or transferred pursuant to Rule 144 promulgated under
the Securities Act (“Rule 144”);
 
(ii)           any sale of the Units made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Units under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and
 
(iii)           except as set forth in herein, neither the Company nor any other
person is under any obligation to register the Units under the Securities Act or
any state securities or “blue sky” laws or to comply with the terms and
conditions of any exemption thereunder.
 
(iv)           there is currently only a limited market for the shares or any
other securities of the Company, which is a publicly traded company organized
under the laws of Nevada, U.S.A. and currently listed on the NASDAQ managed
Over-The-Counter Bulletin Board under the Symbol MLXG.OB, and there can be no
assurance that that there will a public market for the securities in the future.


 
-4-

--------------------------------------------------------------------------------

 
2.14           Legends.  The Subscriber agrees, acknowledges and understands
that the certificates representing the shares of common stock (the “Restricted
Securities”) will bear restrictive legends in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Restricted Securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.
 
The Subscriber agrees, acknowledges and understands that the Company will make a
notation in the appropriate records with respect to the foregoing restrictions
on the transferability of the Restricted Securities.  Certificates evidencing
the Restricted Securities shall not be required to contain such legend or any
other legend (a) following any sale of the Restricted Securities pursuant to
Rule 144, or (b) if the Restricted Securities are eligible for sale under Rule
144 or have been sold pursuant to a registration statement and in compliance
with the Subscriber’s obligations set forth in this Agreement, or (c) such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Securities and Exchange Commission), in each such case (a) through (c) to
the extent reasonably determined by the Company’s legal counsel.
 
2.15           Residency.  The Subscriber is a resident of the jurisdiction set
forth immediately below the Subscriber’s name on the signature pages hereto.
 
2.16           No Brokers.  The Subscriber has not engaged, consented to or
authorized any broker, finder or intermediary to act on its behalf, directly or
indirectly, as a broker, finder or intermediary in connection with the
transactions contemplated by this Agreement.  The Subscriber hereby agrees to
indemnify and hold harmless the Company from and against all fees, commissions
or other payments owing to any such person or firm acting on behalf of the
Subscriber hereunder.
 
2.17           Reliance on Representations.  The Subscriber agrees, acknowledges
and understands that the Company and its counsel are entitled to rely on the
representations, warranties and covenants made by the Subscriber herein.
 
III.
REPRESENTATIONS BY THE COMPANY

 
The Company hereby represents and warrants to each Subscriber as follows, with
the intention and understanding, as to matters pertaining to the Company, that
such representations and warranties are made as of the Closing:
 
 
-5-

--------------------------------------------------------------------------------

 
3.1           Organization and Qualification.
 
The Company is duly incorporated, validly existing and in good standing under
the laws of the jurisdiction in which it is incorporated, with full power and
authority (corporate and other) to own, lease, use and operate and to carry on
its business as and where now owned, leased, used, operated and conducted.  The
Company is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a material adverse effect on (a) the business,
operations assets or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company or any
Subsidiary to perform its obligations pursuant to the transactions contemplated
by this Agreement or under any instruments to be entered into or filed in
connection herewith (collectively, a “Material Adverse Effect”).
 
3.2           Interference with Exemptions.  The Company has not taken nor will
it take any action which conflicts with the conditions and requirements of, or
which would make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Regulation S or Regulation D or Section 4(2)
and/or Section 4(6) of the Act, and knows of no reason why any such exemption
would be otherwise unavailable to it. The Company has not been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining it for failing to comply with Section 503
of Regulation D.


3.3           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary or any of their respective officers or directors acting as such that
could, individually or in the aggregate, have the effect of prohibiting the
transactions that are the subject of this Subscription Agreement or have a
Material Adverse Effect.
 
3.4           Investment Company Status.  The Company is not now, and upon
consummation of the sale of the Units will not be, an “investment company,” a
company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
3.5           Disclosure.  This Agreement and Exhibits hereto and all other
documents delivered to the Subscriber in connection herewith at the Closing, do
not contain any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
3.6           Securities Law Exemption.  Assuming the truth and accuracy of the
Subscriber’s representations, the offer, sale and issuance of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the Act and applicable state securities laws, and neither the Company nor any
authorized agent acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
 
 
-6-

--------------------------------------------------------------------------------

 
3.7           Books and Records.  The books, records and accounts of each of the
Company and its Subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the results
of operations of, the Company and its Subsidiaries, all to the extent required
by generally accepted accounting principles.
 
IV.
TERMS OF SUBSCRIPTION

 
4.1           The Offering shall terminate at 11:59 p.m. Eastern Standard Time
on February [·], 2011 (subject to an extension upon mutual agreement of the
Company without notice to Subscriber to a date no later than February [·] ,
2011).  Subject to the satisfaction of the conditions of the obligations of the
Company and Subscriber set forth herein the Closing shall occur upon receipt by
the Escrow Agent of a properly executed copy of this Agreement from the
Subscriber and the purchase price for the Securities being purchased by the
Subscriber and delivery to the Escrow Agent by the company the duly executed
Security’s certificate and warrant agreement.  The date of the Closing is
referred to herein as the “Closing Date.”
 
4.2           The Subscriber hereby authorizes and directs the Company to
deliver the Units to be issued to the Escrow Agent pursuant to this Agreement
and directs the Escrow Agent, following the successful closing of this
transaction, to distribute the Securities to the Subscriber to the residential
or business address indicated on the signature page hereto.
 
4.3           The Subscriber hereby authorizes and directs the Company to
return, without interest, any funds for unaccepted subscriptions (including any
subscriptions that were not accepted as a result of the termination of the
Offering) to the same account from which the funds were drawn.
 
4.4           The Company’s agreement with each Subscriber is a separate
agreement and the sale of Units to each Subscriber is a separate sale.
 
V.
COVENANTS OF THE COMPANY AND SUBSCRIBER

 
5.1           Form D; Blue Sky Laws.  The Company shall timely file with the
Commission, and the applicable states, a Notice of Sale of Units on Form D with
respect to the Offering, as required under Regulation D.
 
5.2           Expenses.  The Company and the Subscriber are liable for, and
shall pay, their own expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement, including, without
limitation, attorneys’ and consultants’ fees and expenses.
 
5.3           Compliance with Law.  As long as the Subscriber owns any of the
Warrants, the Company will conduct its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except for those laws, rules and regulations the failure to
comply with which would not have a Material Adverse Effect.
 
5.4           Sales by Subscribers.  The Subscriber shall sell any and all
Securities (as defined below) purchased hereby in compliance with applicable
prospectus delivery requirements, if any, or otherwise in compliance with the
requirements for an exemption from registration under the Securities Act and the
rules and regulations promulgated thereunder.  The Subscriber will not make any
sale, transfer or other disposition of the Units in violation of federal or
state securities or “blue sky” laws and regulations.
 
 
-7-

--------------------------------------------------------------------------------

 
 
VI.
MISCELLANEOUS

 
6.1           Governing Law; Jurisdiction.  This Agreement will be governed by
and interpreted in accordance with the laws of the State of Nevada without
regard to the principles of conflict of laws.  The parties hereto hereby submit
to the exclusive jurisdiction of the United States federal and state courts
located in the State of New York with respect to any dispute arising under this
Agreement or the transactions contemplated hereby or thereby.
 
6.2           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties.  This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.
 
6.3           Headings.  The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.
 
6.4           Severability.  If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform to such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law will not
affect the validity or enforceability of any other provision hereof.
 
6.5           Entire Agreement; Amendments.  This Agreement (including all
schedules and exhibits hereto) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein.  This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  Except as set forth in herein, no provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
6.6           Notices.  Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) and will be effective five days after being placed
in the mail, if mailed by regular United States mail, or upon receipt, if
delivered personally, or by courier (including a recognized overnight delivery
service), in each case addressed to a party.  The addresses for such
communications are:
 


If to the Company:                          [·]


With copies to:                                [·]


 
-8-

--------------------------------------------------------------------------------

 
 
If to the Subscriber:
To the address set forth immediately below the

Subscriber’s name on the signature pages hereto.


6.7           Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Subscriber and the Subscriber may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company.  Notwithstanding the foregoing, the Subscriber may
assign all or part of its rights and obligations hereunder to any of its
“affiliates,” as that term is defined under the Securities Act, without the
consent of the Company so long as the affiliate is an accredited investor
(within the meaning of Regulation D) and agrees in writing to be bound by this
Agreement.  This provision does not limit the Subscriber’s right to transfer the
Securities pursuant to the terms of this Agreement or to assign the Subscriber’s
rights hereunder to any such transferee pursuant to the terms of this Agreement.
 
6.8           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
6.9           Further Assurances.  Each party will do and perform, or cause to
be done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
6.10           No Strict Construction.  The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
6.11           Acceptance.  Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of Units as herein provided, subject to
acceptance by the Company; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other Subscribers and to add
and/or delete other persons as Subscribers.
 
6.12           Waiver.  It is agreed that a waiver by either party of a breach
of any provision of this Agreement shall not operate, or be construed, as a
waiver of any subsequent breach by that same party.
 
6.13           Public Statements.  The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
 
-9-

--------------------------------------------------------------------------------

 
6.14           Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
 
-10-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE


By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the Subscriber to
purchase Units in the Company.




NUMBER OF UNITS     [·]     x   $[·]   =     $[· ]    (the “Purchase Price”)




___________________________________
_____________________________________
Signature
Signature (if purchasing jointly)
   
___________________________________
_____________________________________
Name Typed or Printed
Name Typed or Printed
   
____ _________________________
_____________________________________
Entity Name
Entity Name
   
___________________________________
_____________________________________
Address
Address
   
___________________________________
_____________________________________
City, State and Zip Code
City, State and Zip Code
   
___________________________________
_____________________________________
Telephone - Business
Telephone - Business
   
___________________________________
_____________________________________
Telephone – Residence
Telephone – Residence
   
___________________________________
_____________________________________
Facsimile – Business
Facsimile - Business
   
___________________________________
_____________________________________
Facsimile – Residence
Facsimile – Residence
   
___________________________________
_____________________________________
Tax ID # or Social Security #
Tax ID # or Social Security #
   



Name in which securities should be
issued:                                                                           
 
Dated:           _____________, 2011
 
 
-11-

--------------------------------------------------------------------------------

 
 
This Subscription Agreement is agreed to and accepted as of ________________,
2011.
 

 
MONEYLOGIX GROUP INC.




By:___________________________
      Name:
      Title:

 
 
-12-

--------------------------------------------------------------------------------

 

